 554DECISIONSOF NATIONALLABOR RELATIONS BOARDS.H. Lynch and Company, Inc. and Elmer Hensley,an Individual d/b/a Elmer'sDrive-In,Elmer'sSportsmanGrocery and Jay's LiquorandInternationalUnion of United Brewery,Flour,Cereal,SoftDrink and DistilleryWorkers ofAmerica,AFL-CIO. Cases 16-CA-2639 and16-CA-2646-2, 3, and 4September25, 1967DECISION AND ORDEROn March 1, 1967, Trial Examiner Robert Cohn,issued his Decision in the above-entitled proceed-ing, finding that the Respondents had engaged inand were engaging in certain unfair labor practicesand recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondents filed combined excep-tions to the Decision together with a combined sup-porting brief.TheNationalLaborRelationsBoard hasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions and brief, and the entire recordin this case, and finds merit in certain of theRespondent's exceptions. Accordingly, the Board'adopts the findings of the Trial Examiner only tothe extent consistent herewith.Respondent S. H. Lynch and Company, Inc.,hereinafter referred to as Lynch, is engaged in thebusiness of wholesaling and distributing beer tovarious customers, including Respondent ElmerHensley, hereinafter called Hensley. These partieshave a normal business relationship with each otherand are not contractually or otherwise allied in anyway whatsoever. Lynch employs driver-salesmenwho, in addition to a salary, are paid a commissionbased upon the amount of beer sold and delivered.UntilMarch 18, 1966, when some of Lynch'sdriver-salesmen engaged in a strike, McClain, oneof the striking employees, had regularly servicedthree retail beer and wine stores owned by Hensley.Shortly thereafter, Hensley learned of the strike,and of the possible curtailment of beer deliveries tohis stores because of it, from one of Lynch's routesupervisors who was servicing one of Hensley'sstores theretofore serviced by McClain. Within 24hours thereafter,Hensley contacted Crumpley,Lynch's general manager, and, referring to Mc-Clain, stated that "I am not satisfied with thepresent man. I don't think he'll be able to serviceme like I want to be serviced, and I want a newdriver."Crumpley, acting in accordance withLynch's established practice and policy,which is"to change(drivers)and answer(the customer's)request right immediately,"regardless of the reasontherefor,assigned a nonstriking driver-salesman toservice Hensley's three stores.A week later,on March 28, 1966,when the strikeended,McClain returned to work and was notifiedby Crumpleyof Hensley's request for a differentdriver.On the following day, McClain met with andasked Hensley the reason for Hensley's request.According to McClain,Hensley stated that "SinceIwent out on strike...he'd rather I didn't makehim any more because he couldn't get his deliverieswhen he wanted them."Hensley also told McClainthat the driver presently servicing Hensley's storeswas doing"a wonderful job" and,therefore, Hens-ley saw no reason to change drivers.McClain hasnot since serviced Hens eT y'sthree stores and, whileMcClain has not suffered any diminution in salary,he lost such commissions as he might have earnedby servicing these stores.The TrialExaminer found,in effect,that Hens-ley's request for a change in drivers,and_Lynch'scompliance therewith,were based on economic andnot discriminatory considerations in that"Hensleywished to be assured of regular beer deliveries andLynch desired to please its customer."The TrialExaminer also found,however,that although therecord is devoid of any evidence indicating eitherthat Hensley orLynchharbored any union hostilityor primarily or specifically intended to discriminate,the Act nevertheless has been violated in that theforeseeable consequence of replacingMcClainbecause he engaged in a strike gives rise to the pre-sumption that such a discriminatory consequencewas intendedby bothRespondents who, thereby,also intended to discourage membership in theUnion.Hensley did not change McClain's driving assign-ment.Nor could he have done so, for he was notMcClain'semployer.In all the circumstances be-fore us we-tad that Hensley did not discriminateagainst McClain in violation of the Act. The recordclearly shows that in honoring Hensley's request,Lynch acted only in accordance with its establishedbusiness practice of changing drivers at customerrequest and the record further shows no knowledgeby Lynchof the reason for Hensley's request. Onthe facts,we cannot ascribe either an actual or apresumed unlawful intent to Lynch,and we shalldismiss the complaint against Lynch as well.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.'Chairman McCullochnot participating167 NLRB No. 70 S.H. LYNCH & CO.555TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This proceeding, withallparties represented, was heard in Dallas, Texas, onNovember 1, 1966,' and presents the following issues fordecision: (1) Whether certain enterprises in which oneElmer Hensley is financially interested, constitute a sin-gle employer, and, as such, are subject to the jurisdictionof the National Labor Relations Board (herein theBoard);2 and (2) whether Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (herein theAct),was violated when Hensley (herein RespondentHensley), on behalf of the three named corporations,caused the Respondent, S. H. Lynch and Company, Inc.(herein Lynch),3 to transfer one of its drivers, AndrewMcClain, from servicing Hensley, causing an allegeddiminution in McClain's earnings.At the hearing, all parties were afforded full opportuni-ty to present evidence, to examine and cross-examinewitnesses, to argue orally at the close of the hearing, andto file briefs. Oral argument was waived by all parties.Helpful briefs have been received from counsel for allparties, which have been duly considered.Upon consideration of the entire record, including thebriefs filed with me, and upon my observation of thedemeanor of each witness while testifying, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Lynch is a Texas corporation, having itsprincipal office and place of business at Dallas, Texas,where it is engaged in the warehousing and distribution ofbeer and related products. During an annual period, itpurchases goods in excess of $100,000, of which morethan $50,000 is shipped in interstate commerce frompoints outside the State of Texas. Respondent Lynch ad-mits that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. I so find.4The parties stipulated that Elmer Hensley is presidentof some seven corporations, each of which is organizedunder the laws under the State of Texas and is engaged inthe retail business in the Dallas area. Respecting the threeretailoperations primarily involved herein (Elmer'sDrive-In, Elmer's Sportsman Grocery, and Jay's Liquor),it is stipulated that Elmer Hensley owns 100 percent ofDrive-In and Sportsman, and, with his wife, owns 50 per-cent of Jay's Liquor, Hensley Enterprises, of whichElmer Hensley and his wife own 99 percent of the stock,and owns the real estate upon which Jay's Liquor'operates its liquor business for a rental fee. Hensley andhis wife own 50 percent of the stock of the other threeretail outlets not directly involved herein.5It is further stipulated that during the past calendaryear the corporations hereinabove referred to, in whichHensley has an interest, in the course and conduct ofbusiness operations, "sold and distributed products, thecombined gross revenue which exceeded $500,000."Thus, if it is found that the said corporations constitute asingle employer within the meaning of the Act, it is clearthat the Board will assert jurisdiction under its standardfor retail enterprises."However, Respondent Hensley vigorously argues thateach of the said corporations is separate and autonomous;that each maintains separate bank accounts, workmen'scompensation, and unemployment compensation in-surance policies, as well as property insurance policies;that each files separate income and social security taxreturns; and that each has separate managers and per-forms no services for each other. Nevertheless, it appearsthat all of the books and records of each corporation arekept at the same place; that the same clerical employeesand accountants keep the books of all the corporationsand render regular weekly reports to Hensley respectingthereto; and that there is a supervisory person, a Mr.Pritchard, who appears on the Industrial Cut Rate payrollbut who, on behalf of Hensley, hires the managers foreach retail outlet and, according to Hensley, "takes careofourpersonnel."Moreover, as appears more fully,infra,itwas Hensley himself who, on behalf of Elmer'sDrive-In, Elmer's Sportsman Grocery, and Jay's Liquor,requested Lynch to stop Andrew McClain from servicingthose three retail outlets. He also conceded that he hadmade similar requests of other distributors on behalf ofthe six stores in which he owns a substantial interest.Thus it is manifest that his interest in these corporationsgreatly exceeds that of a mere stockholder.Accordingly, based upon the foregoing facts, I find andconclude that Elmer Hensley maintains and exercises asufficient degree of financial ownership and managerialcontrol of the seven corporations as to constitute them asingle employer for jurisdictional purposes.7 I shall there-fore recommend that the Board assert jurisdiction."I further find, based upon the same facts, that the saidElmer Hensley, when making the request of Lynch toremove McClain, as more fully discussedinfra,was act-ing as an agent of the three corporations (Elmer's Drive-In, Elmer's Sportsman, and Jay's Liquor), and was there-fore an employer within the meaning of Section 2(2) ofthe Act.IAll dates hereinafter refer to 1966 unless otherw.se specified2The caption in the consolidated cases refers to Hensley as an in-dividual doing business as Elmer's Dnve-in, Elmer's SportsmanGrocery,and Jay's Liquor,however, the evidence shows that each of the three en-terprises is, in fact,a Texas corporation in which the said Elmer Hensleyis a principal stockholder and officer,as hereinafter detailed.3Lynch is a supplier of beverages for some or Hens!ey's enterprises4The Board asserted junsdictionin S H Lynchand Company, Inc,160 NLRB 1135They are.Industrial Cut Rate, Stag Grocery, and Cut Rate Dnve-in6 SeeCarolina Supplies andCement Co.,122 NLRB 83, 89.'SeeN.L.R.B. v Elias Bros Big Boy, Inc,325 F 2d 360 (C A 6), andcases cited therein.9 I would so recommend even if the facts did not warrant a finding thatthe seven corporations were one for purposes of the Act. Thus, as theCharging Union argues, analogizing the situation to that involving asecondary boycott, shouldLynch's employees strike and picket Hensley'soutlets the Board would assert,lunsdiction based upon Lynch's operationsalone or a combination of said employers'businesses were it necessary.(SeeInternationalBrotherhood of Teamsters, etc ,Local 544 (McAllisterTransfer, Inc.),110 NLRB 1769, 1771-72) Since theprincipal issue inthis case involves a cause and effect relationship between RespondentLynch and three of Hensley's retail stores, it would seem that a similar ra-tionale would applyFinally, Respondent Hensley argues that it would be unlawful underTexas law (art 666-17 of Texas statutes) to combine the corporationssince some of them deal in beer while others deal in liquor.I find this argu-ment without ment, whatever Texas law may be in this regard does notpreclude the Board from considering the seven as one for the purposes ofthis Act. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answers admit,and I findthat InternationalUnion of United Brewery,Flour,Cereal,Soft Drink and Distillery Workers of America,AFL-CIO (herein called the Union),is a labor organiza-tion within the meaning of the Act.III.THE UNFAIRLABOR PRACTICESThe facts herein are relatively simple and are not seri-ously in dispute. The difficult question is whether theyamount to a violation of the statute.As previously noted, Respondent Lynch is engaged inthe wholesaling and distribution of beer in the Dallasarea. In the course and conduct of its business operations,Lynch employs driver-salesmen who drive trucks and callon various retail outlets to whom Lynch sells its products.One such driver-salesman isthe alleged discriminateeherein, Andrew McClain, who has been an employee ofLynch for some 13 years. He works for a salary plus acommission based upon the amount of goods he sells anddelivers to customers. Prior to the events herein, Mc-Clain regularly made deliveries to three of RespondentHensley'soperations(Elmer'sDrive-In,Elmer'sSportsman Grocery, and Jay's Liquor), and it appearsthatMcClain had known and been on a friendly relation-ship with Hensley for some 5 or 6 years prior to March.On Friday, March 18, the driver-salesmen of Lynchwent on strike. McClain was apparently not in Dallas onthat day, but when he returned to work the followingMonday, he joined the strike. However, not all of thedriver-salesmen participated in the work stoppage, andLynch operated during the strike by using nonstrikers andsupervisory personnel.Shortly after the strike commenced, Hensley was ad-vised thatMcClain had stopped making his regulardeliveries to the three aforesaid retail outlets. Hensleyinquired of McClain's supervisor, Dudley Robertson,who was going to service the stores. Robertson advisedHensley of the strike, and made a noncommittal answeras to Hensley's inquiry. However, the fact is that Robert-son, himself, serviced the stores until a nonstriking em-ployee, Matt Davis, was assigned to perform that duty.Lynch's general manager, Crumpley, testified that,prior to theassignmentofDavis to the route, he(Crumpley) heard that Hensley wanted a new routeman,and telephoned Hensley to ask the reason. Hensleyreplied, "I am not satisfied with the present man. I don'tthink he'll be able to service me like I want to be serviced,and Iwant a new driver." Crumpley then assigned Davisto the route, he being the closest driver, geographicallyspeaking, to Hensley's stores.9On March 28, the day the strike ended, McClain calledCrumpley, according to normal practice, and was told bythe latter that Hensley did not want McClain to make anymore deliveries to his stores. Accordingly, McClain hasnot sincethat time included Hensley's stores on his route,although he has had time and capacity to service them,and the loss of this account has allegedly caused a diminu-tion in McClain's earningsdue to the loss of commis-sions.9The exact date of Davis' assignment is not reflected in the record1"The foregoing findings are based upon the testimony of McClain,whom I credit over Hensley to the extent their testimony differs, the latterbeing reluctant,ambiguous,and evasiveOn March 29, McClain called on Hensley and asked,.why, what I had done that he didn't want me tomake him any more." Hensley replied that there were nohard feelings but that since he (McClain) had gone out onstrike Hensley was afraid that he could not get his delive-ries when he wanted them. He further told McClain thatthe man who had replaced him had been doing a good joband he saw no reason to change him. 10Lynch utilized three types of trucks to deliver itsmerchandise: beer trucks of which there were 20 andwhich was the type that McClain drove; malt liquortrucks of which there were 4; and 3 draft beer trucks. Therecord establishes that the malt liquor truck made delive-ries to the three Hensley stores with approximately thesame frequency that the beer truck did, and that thedriver of the malt liquor truck also participated in thestrike.However, such driver continued to service theHensley enterprises subsequent to the strike, Hensleymaking no request that he be removed.Concluding FindingsAs previously stated, the issue on the merits in thiscase is whether either Respondent Hensley or Respond-ent Lynch, or both, violated Section 8(a)(3) and (1) oftheAct when Lynch, acceding to Hensley's request,stopped McClain from delivering merchandise to Hens-ley, therebyresultingina diminution of McClain'searnings.There is no question, of course, that the solereason for McClain's failure to make his regular delive-ries from March 21 through March 28 was because of hisparticipation in the strike, which was an activity pro-tected by Section 7 of the Act." I have also found thatHensley acquired knowledge of the strike during its ex-istence so that he knew that such was the cause of the in-terruption in deliveries. It is likewise certain that it wasthis fear of actual or potential interruption of deliveries,occasioned by the likelihood of McClain's participationin strikes or work stoppages, which was the motivatingpurpose behind Hensley's request for a new driver, therecord being clear that the prior relationship between Mc-Clain and Hensley afforded no basis or reason for Hens-ley's desire for a change of driver-salesman.In sum, therecord evidence is substantial that the sole reason forHensley's request of Lynch for a change in drivers wasthe actual or potential fear of interruption in deliveries oc-casioned by strikes or work stoppages among Lynch'semployees.But Respondents argue that assuming all this to be so,no discrimination and therefore no violation of the Actaccrued because: (1) There is no proof ofunion animuson the part of either employer, i.e., the only criterionwhich guided Hensley was to assure regular deliveries ofbeer, and Lynch simply acceded to his request, as was itsinvariable policy, no matter what reason prompted thecustomer; (2) Hensley did not seek the removal of themalt liquor truckdriver who also joined the strike; (3) Mc-Clain was not shown to be a union member ora leadingunion protagonist; and (4) there is no basis for holdingHensley legally responsible for any discrimination metedout. to McClain since he had no control over the employ-ment policies of Lynch." There is no contention that the strike was other than a legal one orthatMcClain had engaged in any unlawful activities during the strikewhich would have rendered his participation therein unprotected S. H. LYNCH & CO.557The General Counsel, cognizant of the fact that or-dinarily the employer's discriminatory motivation is acardinal point in the proof of an 8(a)(3) violation, and ap-parently recognizing that there is a distinct lack ofevidence in this case on the part of either RespondentLynch or Respondent Hensley that either harbored anyunion hostility, resorts,inhisbrief, to the positiongenerated by the Supreme Court's decision in theGaynorNewscase: 12specific evidence of intent to encourage ordiscourage is not an indispensable element of proofof violation of § 8(a)(3) .... This recognition thatspecific proof of intent is unnecessary where em-ployer conduct inherently encourages or discouragesunion membership is but an application of the com-mon-law rule that a man is held to intend the foresee-able consequences of his conduct. [Citing cases.]Thus an employer's protestation that he did not in-tend to encourage or discourage must be unavailingwhere a natural consequence of his action was suchencouragement or discouragement. Concluding thatencouragement or discouragement will result, it ispresumed that he intended such consequence. Insuch circumstances intent to encourage is suffi-ciently established.InGaynor,the employer had granted retroactive wageincreases and vacation payments to employees who weremembers of a union and refused to grant such benefits toother employees because they were not union members;inAllis-ChalmersManufacturing Company,13the em-ployer, after an NLRB election, changed the employmentstatus of all of its inspectors because they had selectedthe union as their bargaining agent; inN.L.R.B. v. GluekBrewing Company,14the employer consciously pressuredand compelled its truckdrivers to transfer their allegiancefrom one union to another in an attempt to extricate itselffrom the deleterious results of a jurisdictional disputebetween the two unions; in the Supreme Court's latestcase in this line(N.L.R.B. v. Erie Resistor Corp.,373U.S. 221), the employer granted "super-seniority" tostrike replacements and strikers who returned to workprior to the end of the strike in order to keep its plantopen during the work stoppage.15In all of these cases the employer's defense was that itsconduct was motivated solely by economic considera-tions and not by any intent to encourage or discouragemembership in a labor organization. This defense was re-jected by the court on the theory that the discrimination- though not specifically intended to have such a result -inherently encouraged or discouraged union membershipand that the employer must have intended such a result,it being the natural consequence of his action.The principles discussed and found governing in thecited cases 's seem applicable to the instant factual situa-tion.Thus it appears that the employers here were notprompted primarily by discriminatory reasons: Hensleywished to be assured of regular beer deliveries and Lynchdesired to please its customer. Nevertheless, in this case,the other side of the coin of asserted economic necessityis penalization of an employee solely because he engagedin strike activity. As pointed out by the Court inErietheright to strike is jealously protected by the statute, and therestraining effect which would emanate from sanctioningthe employers' conduct in this case would certainly not belost on either employer's employees." I am equally con-vinced that neither of these employers failed to foreseethese inevitable consequences of their actions.Thus, we have here, as inErie Resistor, supra,a situa-tion where the employer:... claim[s] that his actions were taken in the pur-suit of legitimate business ends and that his dominantpurpose was not to discriminate or to invade unionrights but to accomplish business objectives accepta-ble under the Act. Nevertheless, his conductdoesspeak for itself- itisdiscriminatory and itdoesdiscourage union membership and whatever theclaimed overriding justification may be, it carrieswith it unavoidable consequences which the em-ployer not only foresaw but which he must have in-tended. As is not uncommon in human experience,such situations present a complex of motives andpreferring one motive to another is in reality the farmore delicate task, reflected in part in decisions ofthis Court, of weighing the interest of employees inconcerted activity against the interest of the em-ployer in operating his business in a particularmanner and of balancing in the light of the Act and itspolicy the intended consequences upon employeerights against the business ends to be served by theemployer's conduct. IsConsidering the factual situation here in the light ofthese principles, and comparing it with those factualsituations in the cases cited by the Supreme Court inGaynor, supra,at footnote 53, I have little difficulty infinding that, in the instant case, the employees' right toengage in concerted activities free from coerciverestraints and discrimination overrides the Respondents'defense of economic necessity. For example, inGluek,the employer claimed that bankruptcy was inevitable un-less it pressured the employees to join a particular unionin order to avoid a jurisdictional dispute; inErie Resistor,the employer argued that promising "super-seniority"was absolutely essential to keeping its production facili-tiesoperating during the strike. Here, of course, we haveno such dire economic consequences - only a potentialthreat that any future strike activities at Lynchmightresult in an interruption in beer deliveries. The contrastis too obvious.The remaining defenses may be quickly disposed of:The fact that McClain was not an outstanding union ad-herent and that Hensley did not seek a change in the maltliquor driver are essentially irrelevant in consideringwhether the employers' conduct inherently discouragedprotected activities.The fact is that McClaindidparticipate in the strike, that this was known to both em-ployers and to the employees, and that retribution was11Gaynor News Company, Inc v N L R B,347 U.S. 17, 44-45(1954)13 70NLRB348, enfd 162 F 2d 435 (C.A. 7) (cited by the Court inGaynor)'4 144 F 2d 847 (CA 8) (also citedinGaynor)" See alsoGreat DaneTrailers, Inc.,150N LRB 438, enforcement de-nied363 F 2d 130 (C.A. 5), certgranted383 U.S. 26 (35 LW 3229,1/9/67)11N LR.B v. IndustrialCottonMills,208 F.2d 87 (C A. 4), andCusana dlblaAmericanShuffleboard Co v N LR.B.,190 F 2d 898(C A 3) (also cited bythe SupremeCourt), stand for the proposition thatan employee's protection underSec 7 ofthe act is not impaired by an em-ployer's honest but mistaken belief that the employee has engaged inmisconductwhich,if true, may have removed such protection" CfUrsula Cervantes, etc, d/bla Panaderia Sucesion Alonso, 87NLRB 877,882-883(dissenting opinion)18 73 U.S at 228 558DECISIONSOF NATIONALLABOR RELATIONS BOARCimmediately forthcoming. As previously noted, the effectof the juxtaposition of these events could hardly havebeen lost on the employees. That Hensley did not seek achange in the malt liquor driver would not materially af-fect these circumstances, particularly where Crumpleyconceded that malt liquor represented "a very smallpercent[age]" of Lynch's business, and it may bereasonably inferred that the same is true of Hensley's.Finally,Respondent Hensley argues that no legalresponsibility can attach to him, it not being claimed orproved that a joint employer relationship existed betweenhim and Lynch, nor was there any contractual basis uponwhich a control of the employment of McClain could bepredicated. This contention is without merit. The issuewas answered adversely to Respondent Hensley's con-tentions, in a similar context, inNorthern CaliforniaChapter, TheAGC etc.,119 NLRB 1026, 1031-32:As we see it, thequestionof legal responsibility forsuch discrimination does not, and cannot be made to,depend upon whether an employer has, by reason ofhisbusiness relationshipwith another employer,such "contractual control" over the employees in-volved as to render them his own, for all practicalpurposes. To us, the relevant questions are whetheran employer had thepowerto effectuate the removalof employees, whether he proceeded to do so, andthus, as a result, whether he thereby caused a dis-crimination with respect to their tenure of employ-ment because of their union activities or lack thereof.It is sufficient for a finding of a violation of Section8(a)(3) and (1) that an employer, who meets the Act'sdefinition of an employer, has accomplished an actwhile [sic] results in a discrimination with respect tothe "tenure of employment" of employees who meettheAct's definition of employees. It is the dis-crimination that encourages or discourages unionmembership that is of primary concern for determin-ing the issue and not the specific relationshipbetween the discriminating "employer" and the dis-criminated against "employees." It is sufficient thatthe discriminatee be a member of the working classin generaland that the "employer" be any employerwho has any interest, direct or indirect, in the condi-tions of employment of the discriminatee or has anycontrol, direct or indirect, over the terms of his em-ployment.Clearly, Hensley as a valued customer of Lynch hadthepower to cause the discrimination herein, andproceeded to do so. I therefore find, based upon my con-sideration of the record as a whole. that Respondent Hens-ley and Respondent Lynch. jointly and severally, vio-lated Section 8(a)(3) and (1) of the Act by causing and ef-fectuating a discrimination with respect to McClain'sterms and conditions of employment to discourage mem-bership in the Union. Accordingly, I shall recommend anappropriate remedy.CONCLUSIONS OF LAW1.Respondents are employers engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.By causing Respondent Lynch to discriminate withrespect to terms and conditions of employment of An-drew McClain, Respondent Hensley, individually and onbehalf of Elmer's Drive-In, Elmer's Sportsman Grocery,and Jay's Liquor, violated Section 8(a)(3) and (1) of theAct.3.By discriminating with respect to the terms and con-ditions of employment of its employee, Andrew McClain,in order to discourage membership in the Union, Re-spondent Lynch violated Section 8(a)(3) and (1) of theAct.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondents engaged in certain un-fair labor practices, it is recommended that they be or-dered to cease and desist therefrom, and that they takecertain affirmative action which I deem necessary toremedy and remove the effects of the unfair labor prac-tices and to effectuate the policies of the Act.Having found that Respondent Hensley on behalf ofElmer's Drive-In, Elmer's Sportsman Grocery, and Jay'sLiquor caused Respondent Lynch to stop its employee,Andrew McClain, from making deliveries to the aforesaidthree stores, thereby changing the terms and conditionsofMcClain's employment, it is recommended thatRespondent Hensley notify Respondent Lynch, in writ-ing,with a copy thereof to McClain, stating that hewithdraws his objections to McClain's making suchdeliveries.Having found that Respondent Lynch changed theterms and conditions of McClain's employment in themanner aforesaid, it is recommended that RespondentLynch be ordered to restore to McClain the right to makeregular deliveries of merchandise to the aforesaid Hens-ley enterprises. It is further recommended that Respond-ent Hensley and Respondent Lynch be ordered, jointlyand severally, to make McClain whole for any loss of paysuffered by reason of their discrimination against him bypayment to him of a sum of money equal to the amount henormally would have earned from March 28, 1966, untilhis right to make deliveries at the aforesaid Hensley en-terprises is restored (except that, in the case of Respond-entHensley, such liability for backpay shall cease nolater than 5 days following his giving the aforesaid "no-objection" notice to Respondent Lynch). The loss ofearnings is to be computed in accordance with the formu-la approved inF.W Woolworth Company,90 NLRB289, with interest computed in the manner prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERA. Respondent Hensley, individually, and on behalfof Elmer's Drive-In, Elmer's Sportsman Grocery, andJay's Liquor, their officers, agents, successors, and as-signs, shall:1.Cease and desist from-(a)Causing, or attempting to cause, RespondentLynch from stopping McClain, or any other employee,from making deliveries to the aforesaid Hensley enter-prises (Elmer's Drive-In, Elmer's Sportsman Grocery,and Jay's Liquor), because such employee is a member ofthe Charging Union, or has engaged in concerted activi-tieswith other employees for their mutual aid or protec-tion.(b) In any like or related manner restraining or coerc-ing employees of Lynch in the exercise of their rightsguaranteed in Section 7 of the Act. S. H. LYNCH & CO.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Notify Respondent Lynch, in writing, with a copyto said McClain, that he has no objections to RespondentLynch's restoration to McClain of the right to make regu-lar deliveries of merchandise to the aforesaid Hensley en-terprises.(b) Jointly and severally with Respondent Lynch,make McClain whole for any loss of earnings he mayhave suffered by reason of the discrimination against himas set forth in the section of this decision entitled "TheRemedy."(c)Post at his office, and at the aforesaid enterprises(Elmer'sDrive-In,Elmer's Sportsman Grocery, andJay's Liquor), copies of the attached notice marked "Ap-pendix A." 1 `' Copies of the said notice, to be furnished bythe Regional Director for Region 16, shall, after havingbeen duly signed by Respondent Hensley, be posted byhim immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent Hensley to insure that such notices are notaltered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith. 20B.S.H.Lynch and Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against its employees in regard totheir hire or tenure of employment or any term or condi-tionof employment in order to discourage membership inInternational Union of United Brewery, Flour, Cereal,SoftDrinkandDistilleryWorkers of America,AFL-CIO.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the National LaborRelationsAct, as amended.2.Take the following affirmative action which I findnecessary to effectuate the policies of the Act:(a)Notify Andrew McClain that the right to regularlyservice and deliver merchandise to the three aforesaidHensley enterprises will be immediately restored to him.(b) Jointly and severally with Respondent Hensleymake McClain whole for any loss of earnings he mayhave suffered by reason of the discrimination against himas set forth in the section of this decision entitled "TheRemedy."(c)Post at its premises at Dallas, Texas, copies of theattached notice marked "Appendix B."21 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 16, shall, after being duly signed by its representa-tive, be posted by Respondent Lynch immediately uponreceipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by RespondentLynch to insure that such notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsthe Respondent Lynch has taken to comply herewith. 2219 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "the559Recommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "20 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respon-dent has taken to comply herewith "See fn 19,supra22 See fn 20,supraAPPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT cause, or attempt to cause, S. H.Lynch and Company, Inc., to stop Andrew McClain,or any other employee, from making deliveries to ourretail stores, because he is a member of InternationalUnion of United Brewery, Flour, Cereal, Soft Drinkand DistilleryWorkers of America, AFL-CIO, orany other labor organization, or because he has goneon strike or engaged in any other concerted activitywith other employees for their own mutual aid orprotection.WE WILL notify S. H. Lynch and Company, Inc.,that we have no objection to their restoring AndrewMcClain to making deliveries to and servicing ourretail stores.WE WILL, jointly and severally with S. H. Lynchand Company, Inc., make whole Andrew McClainfor any loss ofearningshe may have suffered as aresult of the discrimination against him.WE WILL' NOT in any like or related mannerrestrain or coerce employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act.ELMER HENSLEY, ON BE-HALF OFELMER'SDRIVE-IN, ELMER'S SPORTSMANGROCERY, AND JAY'SLIQUOR(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 8A24,Federal Office Building, 819 Taylor Street, Fort Worth,Texas 76102, Telephone 334-2921. 560DECISIONS OF NATIONALAPPENDIX BNOTICETO ALLEMPLOYEESPursuant to the Recommended Orderof a Trial Ex-amiger of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILLNOT discriminate against any of our em-ployees in regard to their hire or tenure of employ-ment or any term or condition or employment todiscourage membership in International Union ofUnited Brewery,Flour,Cereal,SoftDrink andDistilleryWorkers of America,AFL-CIO, or anyother labor organization.WE WILL notify Andrew McClain that we will im-mediately restore on his regular delivery route thefollowing retail stores: Elmer'sDrive-In,Elmer'sSportsman Grocery, and Jay's Liquor.WE WILL,jointly and severally with Elmer Hens-ley, individually and on behalf of Elmer's Drive-In,LABOR RELATIONS BOARDElmer's SportsmanGrocery, and Jay's Liquor, makeAndrew McClain whole for any loss ofearnings hemay have suffered by reason of thediscriminationagainst him.WE WILL NOT in any like or relatedmanner inter-fere with.restrain,or coerce employeesin the exer-cise of their rights guaranteedin Section7 of the Act.S. H. LYNCH AND COM-PANY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 8A24,Federal OfficeBuilding,819 Taylor Street, Fort Worth,Texas 76102, Telephone 334-2921.